Title: To Alexander Hamilton from John Trumbull, 4 September 1784
From: Trumbull, John
To: Hamilton, Alexander


Hartford, September 4, 1784. “On receiving your letter I was sorry to find, that you had not mentioned the names of those Merchants, who compose the firm of Turnbull, Marmie & Co.—without which, you are sensible, that any Writ I could draw must abate. I have not been able to discover them by my enquiries in this place; but fearing least the Property mentioned in Mr. Duer’s letter might be removed, I have dispatched an Officer to attach it. I desire you to send me the names, places of Residence &c of that Company, as soon as possible, that I may be able to secure it effectually before any advantage can be taken of mistakes in the description I have given in the writs.”
